Citation Nr: 0803026	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 2003.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from A December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the claims file 
subsequently was transferred to the RO in Roanoke, Virginia.

During the pendency of this appeal, in November 2006 the RO 
increased the disability rating assigned to the veteran's 
hypothyroidism from 10 percent to 30 percent, effective from 
February 1, 2003, the effective date of service connection.  
This did not satisfy the veteran's appeal.


FINDING OF FACT

The veteran's hypothyroidism is manifested by fatiguability, 
constipation, and mental sluggishness.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for hypothyroidism have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 
7903 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession and notice 
with respect to the effective-date element of the claim, by 
letter mailed in March 2006.  Although this letter was not 
sent prior to the initial adjudication of the claim, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the March 2006 notice, the RO readjudicated the veteran's 
claim in November 2006.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained and the veteran also has been 
afforded appropriate examinations.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate his claim, and the 
Board is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

The veteran's hypothyroidism is evaluated under Diagnostic 
Code 7903, which provides that a 30 percent disability rating 
is warranted for hypothyroidism manifested by fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted under this diagnostic code, if the disability is 
productive of muscular weakness, mental disturbance 
(dementia, slowing of thought, depression), and weight gain.  
A 100 percent rating is warranted when the condition is 
manifested by cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance, bradycardia 
(less than 60 beats per minute), and sleepiness. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected hypothyroidism.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

The veteran contends that he experiences numerous symptoms, 
including fatiguability, poor memory and slowing of thought, 
mental sluggishness, sleepiness, sensitivity to cold, 
muscular weakness, bradycardia, constipation, and weight gain 
as a result of his hypothyroidism.  The veteran was afforded 
VA, fee-basis examinations to assess the severity of his 
disability, but these examinations yielded no objective 
clinical findings to substantiate his claim for a disability 
rating higher than 30 percent under Diagnostic Code 7903.

With respect to the criteria necessary to support the maximum 
schedular disability rating of 100 percent, there is no 
objective medical evidence that the veteran experiences cold 
intolerance.  Although electrocardiograms (EKGs) performed in 
July 2003 and November 2005 revealed bradycardia, the 
examiner opined that this symptom and the veteran's 
complaints of fatigue were more likely related to his 
existing heart disease than to his hypothyroidism.  Moreover, 
while the veteran does have a service-connected cardiac 
disability, this condition has not been linked to his 
hypothyroidism.  A 100 percent disability rating, therefore, 
is not warranted.

With respect to the criteria for a 60 percent disability 
rating, the objective medical evidence reflects that the 
veteran gained approximately 30 pounds since November 2002.  
However, the fee-basis examinations performed in July 2003 
and November 2005 disclosed no evidence of muscular weakness 
or muscle wasting.  Similarly, a January 2007 fee-basis 
examination disclosed no evidence of mental disturbance and 
that the veteran was alert and oriented with normal 
comprehension and an intact memory.  Accordingly, a 60 
percent disability rating is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's hypothyroidism warranted a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required frequent hospitalization for his 
hypothyroidism and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating higher than 30 percent for 
hypothyroidism is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


